Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00858-CR

                                 Wesley Allen DOTSON,
                                        Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 13-01-00015-CRK
                       Honorable Bert Richardson, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 12, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice